Citation Nr: 0812497	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO. 00-24 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for a right 
knee disorder, characterized as subluxation and 
radiographic evidence of degenerative changes, evaluated as 
30 and 10 percent, respectively. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from August 1951 to April 
1955.

In August 2000, the RO denied the veteran's claim for a 
rating in excess of 30 percent for his service-connected 
right knee disability, status post meniscectomy. 
38 U.S.C.A. §38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 
Diagnostic Code 5257. The veteran disagreed with that 
decision and perfected an appeal to the Board of Veterans' 
Appeals (Board). 38 U.S.C.A. § 7105 (West 2002 and Supp. 
2007); 38 C.F.R. § 20. 200 (2007).

In September 2005, the Board confirmed and continued the 
RO's March 2003 rating action. However, the Board granted a 
separate 10 percent rating for arthritis of the right knee 
under 38 U.S.C.A. § 1155 and 38 C.F.R. § 4.71a, Diagnostic 
Code 5003. See VAOPGCPREC 23-97. The veteran also disagreed 
with that decision and perfected an appeal to the United 
States Court of Appeals for Veterans Claims (Court). 
38 U.S.C.A. § 7252 (West 2002 and Supp. 2007).
In June 2006, pursuant to a motion by VA, the Court vacated 
and remanded the  Board's decision. 

Essentially, the Secretary's motion stated that in 
assigning the 10 percent rating for arthritis of the right 
knee, the Board had failed to adequately consider the 
associated pain and functional loss and the applicable 
regulatory criteria set forth in 38 C.F.R. §§ 4.40, 4.45, 
and 4.59. Accordingly, those manifestations and regulatory 
criteria will be incorporated in the Board's discussion 
below.




FINDINGS OF FACT

1. Right knee disability is manifested by recurrent 
subluxation and radiographic evidence of degenerative 
changes.

2. Right knee arthritis is manifested primarily by pain, 
crepitus, active flexion to at least 75 degrees, and 
extension to between 0 and -10 degrees.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for 
right knee recurrent subluxation or lateral instability 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2007).

2. The criteria for a rating in excess of 10 percent for 
arthritis of the right knee have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development of 
his claim for an increased rating for his service-connected 
right knee arthritis. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159. 

For an increased-compensation claim, VA must notify the 
veteran that, in order to substantiate a claim, the veteran 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
veteran's employment and daily life. 38 U.S.C.A. § 5103(a); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). Further, 
if the Diagnostic Code under which the veteran is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
veteran demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening 
has on the veteran's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the veteran. 

In addition, the veteran must be notified that, if an 
increase in disability is found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. Vasquez-
Flores.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical 
and lay evidence that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in 
the disability or exceptional circumstances relating to the 
disability. Vazquez-Flores. 

The foregoing requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO). Id; 
see also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).; see also Pelegrini, 18 Vet. App. at 121.

In June 2000, the RO received the veteran's claim for a 
rating in excess 30 percent for his service-connected right 
knee disability, status post meniscectomy. He noted that he 
had received treatment for that disability at the San Juan 
VA Medical Center(MC); and later that month, the RO 
requested those records. The RO also scheduled the veteran 
for a VA examination. 

In August 2000, following the requested development, the RO 
denied the claim. As noted above, the veteran then 
perfected his appeal to the Board. In November 2000, the RO 
issued a Statement of the Case containing, in part, the VA 
rating schedule criteria for rating knee disability. 

In December 2003, the RO notified the veteran of the 
information and evidence necessary to substantiate 
increased rating claims, such as medical records, 
employment records, and Social Security records. The RO 
also specified the information and evidence to be submitted 
by the veteran, the information and evidence to be obtained 
by VA, and the need for the veteran to advise VA of or 
submit any further evidence that pertained to his claim. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although notice of the information and evidence necessary 
to substantiate the claim was not provided to the veteran 
at the time he filed his claim for an increased rating, any 
such error was effectively harmless and did not result in 
prejudice to the veteran. See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A notice timing error may be cured by 
a new notice to assist the veteran in the development of 
his claim followed by a readjudication of the claim). Not 
only did the December 2003 notice provide such information, 
the veteran submitted additional evidence and argument with 
respect to his claim. Thereafter, there was a 
readjudication of the case on two occasions in October 
2004. Moreover, the Statement of the Case and the 
Supplemental Statement of the Case, issued on October 18, 
2004, set forth the criteria for assigning higher 
evaluations. In addition, neither the veteran nor his 
representative have challenged the assigned ratings based 
on any lack of understanding of the evidence and 
information necessary to support his claim. 

The Board finds that VA has met its duty to assist the 
veteran in the development of information and evidence 
necessary to support his claim for an increased rating for 
right knee arthritis. All relevant evidence identified by 
the veteran has been obtained and associated with the 
claims folder: records reflecting his treatment by VA from 
August 1999 through June 2004; reports reflecting his 
treatment by private health care practitioners from 
December 1999 through May 2004; and reports of VA 
examinations, performed in July 2000 and December 2003. In 
addition, VA has offered the veteran an opportunity for a 
hearing; however, to date he has declined that offer. 
Moreover, in November 2007, when the veteran notified the 
veteran and his representative of the Court's June 2006 
decision, it offered them a chance to submit additional 
evidence in support of the veteran's appeal. The veteran 
has not identified any outstanding evidence which could be 
used to support the claim. As such, the record has been 
fully developed, and it is difficult to discern what 
additional guidance VA could provide to the veteran 
regarding what further evidence he should submit to 
substantiate his claim. Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). 

Although the veteran was not specifically advised of the 
criteria for an increased rating in accordance with 
Vazquez-Flores, the December 2003 notice, the questions 
posed to the veteran during his VA examinations and the 
multiple statements of the case, followed by the final 
readjudication of the claim, would have or should have 
alerted a reasonable person of the evidence necessary to 
show that his right knee disability had gotten worse and 
the need to show the impact of that disability on his 
employment and daily life. 

VA also failed to notify the veteran of the criteria for 
the assignment of an effective date should an increased 
rating be granted. However, the assignment of an effective 
date is not at issue given the denial of the claim. VA's 
failure to notify the veteran of the assignment of an 
effective date to be of no force or effect in the current 
appeal. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In light of the foregoing, the Board finds that the veteran 
been afforded a meaningful opportunity to participate 
effectively in the development of his claim. Thus, any 
defects in that procedure do not undermine the essential 
fairness of the decision. Therefore, further action is 
unnecessary in order to meet VA's statutory duty to assist 
the veteran in the development of his claim for an 
increased rating for right knee arthritis. See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (development 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). Accordingly, the Board will proceed to the 
merits of that issue. 

Analysis

Although this matter has been remanded with specific 
instructions as to the denial of a rating greater than 10 
percent for arthritis of the right knee, the Board has 
carefully examined all of the evidence of record as to the 
assignment of a 30 percent rating for recurrent subluxation 
or lateral instability of the right knee, as the Court's 
order remanded the entirety of the claim. The veteran has 
made no contentions or presented any additional evidence 
with regard to the rating. The Board finds that the 
evidence does not approximate findings consistent with the 
assignment of a rating higher than 30 percent under 38 
C.F.R. § 4.71a, Diagnostic Code 5257.

To the extent that this decision reiterates factual 
summaries previously considered by the Board, it is 
emphasized that such repetition only represents those 
matters that have remained unchanged by the Court's remand 
directives and evidence subsequently developed by the RO. 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991) [in 
proceeding with a decision on the merits of an veteran 's 
claim subsequent to remand, the Board is to fully 
readjudicate the issue on appeal in accordance with Court's 
directives, and such is not "merely for the purposes of 
rewriting the opinion so that it will superficially comply 
with the 'reasons or bases' requirement of 38 U.S.C. 
§ 7104(d)(1). A [Court] remand is meant to entail a 
critical examination of the justification for the 
decision."]. 

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of 
the specific disorder. 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4. Separate diagnostic codes identify various disabilities. 
See 38 C.F.R. Part 4.

In considering the severity of a disability it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41. Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991). While the regulations 
require review of the recorded history of a disability by 
the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence 
over the current medical findings.

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran 's right knee disorder is evaluated as 30 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, pertaining to impairment of the knee due to recurrent 
subluxation or lateral instability. Under that provision, a 
30 percent rating is assigned when the disorder 
approximates severe impairment. 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Subsequent to receipt of the veteran 's claim in June 2000, 
the veteran  underwent a VA joint examination in July 2000. 
He reported severe pain around the right knee joint with a 
history of falls. He reported no other symptoms. The 
veteran  reported that his knee symptoms would be 
precipitated by driving a car, going up and down stairs, 
standing or walking, and lifting heavy objects.

The veteran  reported that, during the previous year, he 
had severe, acute bouts of right knee pain. He related that 
he had such severe constant pain on a daily basis, as well 
as all night. He stated that he would wake up on several 
occasions at nighttime to take medication, to relieve the 
pain.

Upon clinical examination, there was noted to be no 
episodes of dislocation, or recurrent subluxation of the 
right knee. Range of motion study of the right knee 
indicated flexion to 105 degrees, and extension to minus 10 
degrees. There was no painful motion noted in the range of 
motion at the time of the examination. There was also noted 
no objective evidence of painful motion, effusion, 
instability, weakness, redness, heat, abnormal movement, or 
guarding of movement of the right knee. There was noted to 
be a 2.5-centimeter edema of the right knee. Also noted was 
crepitus, but no medial or lateral instability.

The examiner reported that the veteran  had a normal gait 
cycle. He also noted that the veteran  had limitation of 
motion of the right knee, but that the knee was 
"functional." There was no leg length discrepancy.

Radiographic examination of the right knee noted the 
residuals of a meniscectomy. Radiographic examination also 
showed mild degenerative joint disease of the right knee.

In a July 2000 report from the Hospital Pavia, it was 
reported that the veteran  had undergone a right knee 
arthrogram. The veteran  then reported persistent right 
knee pain. The hospital report indicates that right knee 
radiographic examination showed joint space narrowing along 
the medial compartmental with very small osteophyte 
formation along the tibial plateau, raising the possibility 
of early degenerative osteoarthritic changes. There was 
noted no soft tissue abnormality, and no acute fracture nor 
dislocation. A stress view of the knee was performed in the 
lateral projection showing a silhouette of both anterior 
and posterior cruciate ligaments to be adequately 
preserved. It was noted there was evidence of popliteal 
cyst.

The radiographic impression of the right knee arthrogram 
was, in pertinent part, joint space narrowing along the 
medial femorotibial compartment, suggesting early 
degenerative osteoarthritic changes.

VA medical records were subsequently received reflecting 
continuing care for right knee pain, to largely include 
changes of medication, as well as cardiac complaints.

In December 2003, the veteran  underwent a further VA 
medical examination. The veteran  reported that he had a 
constant, moderate to severe localized right knee pain 
around the joint, which was associated with occasional 
noise sounds upon movement of the knee. He reported no 
other complaint on the right knee. He added that he was 
treated with injections. The veteran  reported that 
precipitating factors of the right knee pain included 
walking from 100 to 200 feet and bathing. He stated that 
during the last year, he had several acute flare-ups of 
right knee pain, with a frequency from 2 to 3 times per 
week. He added that he used a right knee brace 70 percent 
of the time to walk. He stated that he also used a cane for 
40 to 50 percent of the time for the previous year. The 
veteran  added that he had no episodes of dislocation, or 
recurrent subluxation of the right knee during the previous 
year. He described no constitutional symptoms for 
arthritis.

The veteran  reported that he was unemployed and retired 
since 1980. He stated that, before his retirement and after 
his military service, he worked as a driver from 1968 to 
1980. He stated that his daily activities were limited, as 
he could not go up and down stairs, run, or lift heavy 
objects.

Upon physical examination, the veteran 's range of motion 
of the right knee was inactive flexion to 75 degrees, 
passive flexion to 90 degrees. There was painful motion 
noted from the first degree to the last degree of the range 
of motion measured at the time of the examination. The 
examiner also noted that the veteran  was also limited by 
severe pain, fatigue, weakness, and lack of endurance, 
following repetitive use of the right knee after the 
examination. The examiner opined that major functional 
impact of the veteran 's right knee disorder was difficulty 
walking and bathing.

However, there was no objective evidence of edema of the 
right knee, while there was objective evidence of painful 
motion of all movements of the right knee. The examiner 
noted that instability was difficult to evaluate because 
the veteran  had severe pain on light touch, but visually 
there was no dislocation or subluxation. There was noted 
mild weakness of the right knee, extensor muscle, 
quadriceps, with a muscle strength of 4/5. Also noted was 
tenderness to palpation around the soft tissue structure of 
the right knee. There was noted no redness, heat, abnormal 
movement of the right knee.

There was noted to be guarding of movement of the right 
knee, but the veteran  was noted to be cooperative to 
examination. Also noted was crepitation of the right knee. 
The examiner noted that the veteran  could walk unaided, 
but that he limped. The examiner also noted that there was 
no ankylosis, however, the right knee joint was visually 
stable but painful, following repetitive use. The examiner 
rendered a diagnosis of right knee residuals, meniscectomy. 
The examiner also noted that when the veteran  entered his 
office, he was using a cane, markedly, for ambulation. 

However, the examiner also observed the veteran from a 
distance walking with the cane hanging from his forearm, 
thus suggesting that the veteran exaggerates his symptoms 
in this attempt at gaining compensation. Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (Generally observing that the Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value. In the evaluation of evidence, VA adjudicators may 
properly consider internal inconsistency, facial 
plausibility and consistency with other evidence submitted 
on behalf of the veteran. Caluza v. Brown, 7 Vet. App. 498, 
510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 
(Fed. Cir. 1997); (Holding that the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence.").  


As noted, the veteran  is in receipt of a 30 percent 
disability evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5247 - this is the maximum schedular evaluation 
available under the specific diagnostic code. Apart from 
the instability addressed by the provisions of the applied 
Diagnostic Code, and the arthritis addressed below, there 
is no evidence of ankylosis; residuals of removal of 
cartilage, impairment of tibia and fibula. Thus, Diagnostic 
Codes 5256, 5258, and 5262 are not for application. 

The appeal was specifically remanded on motion of VA for 
reconsideration of the veteran's right knee disability 
characterized by limitation of motion resulting from 
arthritis. The Board has reconsidered the evidence in light 
of the remand directives, and finds that the preponderance 
of the evidence is against the claim. 

Degenerative arthritis, established by X-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of motion of the knee is rated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261. 
Limitation of motion of knee is rated in accordance with 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5260 and 5261. A 
10 percent rating is warranted when flexion is limited to 
45 degrees or when extension is limited to 10 degrees. A 20 
percent rating is warranted when flexion is limited to 30 
degrees or when extension is limited to 15 degrees. 

When, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate Diagnostic Code, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, a 
20 percent rating is warranted when there is X-ray 
evidence of involvement of two or more major joints or two 
or more minor joint groups, with occasional incapacitating 
exacerbations. A 10 percent rating is warranted when there 
is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups. The 20 percent 
and 10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion. 
38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

By analogy, a higher rating for right knee arthritis is 
potentially available under 38 C.F.R. § 4.71a, Diagnostic 
Code 5055, 5256, and 5262. 38 C.F.R. § 4.20 (2007). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 60 percent 
rating is warranted for knee replacement (prosthesis) with 
chronic residuals consisting of severe painful motion or 
weakness. A 30 percent rating is warranted for intermediate 
degrees of residual pain, weakness, or limitation of 
motion.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, a 30 percent 
rating is warranted for favorable ankylosis of the knee, 
that is, in full extension or in flexion between 0 and 10 
degrees. A 40 percent rating is warranted when there is 
ankylosis of the knee with flexion between 10 and 20 
degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, a 20 percent 
rating is warranted for malunion of the tibia and fibula 
with moderate knee or ankle disability. A 30 percent rating 
is warranted for malunion of the tibia and fibula with 
marked knee or ankle disability, while a 40 percent rating 
is warranted for nonunion of the tibia and fibula with 
loose motion requiring a brace. 

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
(in civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss. DeLuca v. Brown, 8 Vet. App. 202 (1995). Such factors 
include a lack of normal endurance and functional loss due 
to pain and pain on use, specifically limitation of motion 
due to pain on use including that experienced during flare 
ups. 38 C.F.R. § 4.40. Consideration must also be given to 
weakened movement, excess fatigability, and incoordination, 
as well as the effects of the disability on the veteran's 
ordinary activity. 38 C.F.R. § 4.10, 4.45. 

Functional loss of the right knee is considered in light of 
the inability of the right knee to perform work-like 
movements with respect to normal excursion, strength, 
speed, coordination, and endurance. 38 C.F.R. § 4.40. 
Factors to consider include the following: less movement 
than normal (due to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted scars, etc.); more 
movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury 
of peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination; pain on movement, 
swelling, deformity, and atrophy of disuse; instability of 
station; disturbance of locomotion; and interference with 
sitting, standing, and weight bearing. 38 C.F.R. § 4.45. 

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. The intent of the VA 
rating schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability. It 
is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to 
at least the minimum compensable rating for the joint. 
Crepitation either in the soft tissues such as the tendons 
or ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased. Flexion elicits such manifestations. The joints 
involved should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint. 38 C.F.R. § 4.59; see Shafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition. 
Schafrath. Where an increase in the level of a service-
connected disability is at issue, the primary concern is 
the present level of disability. Francisco v. Brown, 7 Vet. 
App. 55 (1994). However, a veteran may experience multiple 
distinct degrees of disability that might result in 
different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The 
analysis in the following decision is, therefore, 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

The veteran's right knee arthritis is manifested primarily 
by crepitus and severe pain. He reportedly limps and has 
difficulty with heavy lifting, driving, prolonged walking, 
negotiating stairs, and bathing. In December 1999, the 
veteran received an injection in his right knee to 
alleviate his complaints of pain. He was also offered the 
possibility of a right knee replacement. However, the 
following month, he declined that offer and since that time 
has received little treatment for his right knee. Although 
the veteran has reportedly been issued a cane and brace, he 
does not use them consistently. In fact, during the most 
recent VA examination, he carried the cane outside the 
examination room. When he did use it, he did so 
incorrectly. 

During the most recent VA examination, it was noted that 
his strength was 4/5 in the right quadriceps. He also 
complained of increased pain, fatigue, weakness, and lack 
of endurance with repetitive right knee motion. However, 
despite those complaints, he demonstrated active right knee 
flexion to at least 75 degrees, and extension to between 
zero and -10 degrees. 38 C.F.R. § 4.71, Plate II (2007). 
Neither range of motion was associated with loose motion or 
malalignment of the knee joint and neither was compensable 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261. 

Critical to the factors as are cited in DeLuca, although 
the veteran complained of pain throughout the entire arc, 
the preponderance of the evidence, including the report of 
an examination performed by a private practitioner in 
February 2004, revealed few objective manifestations of 
right knee disability. Such evidence was, generally, 
negative for heat, muscle spasm, discoloration, swelling, 
deformity, weakness, muscle atrophy, fatigue, 
incoordination, sensory deficits, or impaired reflexes. The 
evidence was also negative for ankylosis, blocking, 
adhesions, tendon-tie-up, contracted scars, flail joint, 
resections, nonunion of fracture, or instability of 
station.

In light of the foregoing, and with consideration of the 
factors set forth in DeLuca, the Board finds that the 
veteran's service-connected right knee arthritis does not 
meet or more nearly reflect the criteria for a rating in 
excess of 10 percent. The primary manifestations of pain, 
crepitation, and noncompensable limitation of motion are 
contemplated by the criteria set forth in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. Accordingly, the current 
rating is confirmed and continued. 

In arriving at this decision, the Board notes that the 
manifestations of the veteran's right knee arthritis have 
been generally consistent since the veteran's claim for an 
increased rating was received in June 2002. Thus, there is 
no need to assign different levels of compensation from the 
time the increased rating claim was filed until this 
decision is issued. Hart v. Mansfield. 

Finally, the Board has considered the possibility of 
referring this case to the Director of the VA Compensation 
and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
right knee arthritis. The evidence, however, does not show 
such an exceptional or unusual disability picture, with 
such related factors as marked interference with employment 
or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards in rating that disability. 38 C.F.R. 
§ 3.321(b)(1) (2007). Rather, the record shows that the 
manifestations of that disability are those contemplated by 
the regular schedular standards. It must be emphasized that 
the disability ratings are not job specific. They represent 
as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and their 
residual conditions in civilian occupations. Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1. Absent 
competent evidence to the contrary, the Board finds no 
reason for further action under 38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to an evaluation in excess of 30 percent for 
the veteran 's service-connected right knee disability 
under Diagnostic Code 5257 is denied.

Entitlement to an evaluation in excess of 10 percent for 
right knee arthritis is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


